


Exhibit 10.2




AMENDMENT NUMBER 5 TO EMPLOYMENT AGREEMENT DATED JULY 28, 2011

BETWEEN CORNERWORLD CORPORATION AND SCOTT N. BECK




WITNESSETH:




WHEREAS, on July 28, 2011, CornerWorld Corporation and its Chief Executive
Officer, Scott N. Beck (collectively the “Parties”) entered into an employment
agreement (the “Agreement”) and, unless otherwise noted, all capitalized terms
have the identical meaning as defined in the Agreement.




WHEREAS, on December 15, 2011, the Parties amended the Agreement.




WHEREAS, on July 28, 2012, the Parties amended the Agreement.




WHEREAS, on July 28, 2013, the Parties amended the Agreement.




WHEREAS, on September 30, 2013, the Parties amended the Agreement.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Agreement to the contrary, the Parties hereto hereby agree to
the following:




Item 1(b) has been replaced in its entirety to read as follows:




b. Salary.  Effective November 1, 2013, Employee’s annual base salary (“Base
Salary”) shall be $18,000. Employee shall be paid on a bi-monthly basis in
accordance with the Company’s normal payroll practices. The Base Salary shall
not decrease at any time during the Initial Term of this Agreement. Thereafter,
any adjustments to Employee’s annual Base Salary shall be within the sole
discretion of the Board of Directors.




In addition, with the exception of Item 1(c)(viii), the Parties agree that Mr.
Beck will receive no bonuses pursuant to Item 1(c) which otherwise would have
been earned with respect to recent disposition of CornerWorld Corporation’s
operating subsidiary S Squared LLC, DBA Ranger Wireless Solutions, LLC.







By:  /s/ Scott N. Beck

Scott N. Beck

An individual







CORNERWORLD CORPORATION







By:  /s/ Marc Blumberg

Marc Blumberg

Director




--------------------------------------------------------------------------------